Exhibit 10.24
MCAFEE, INC.
CHRISTOPHER BOLIN EMPLOYMENT AGREEMENT
     This Agreement is made by and between McAfee (the “Company”), and
Christopher Bolin (“Executive”) as of October 1, 2004.
     1. Duties and Scope of Employment.
          (a) Positions; Employment Commencement Date; Duties. Executive’s
employment with the Company commenced April 7, 1997 (the “Employment
Commencement Date”). As of the date of this Agreement, the Company employs
Executive as Executive Vice President and Chief Technology Officer of the
Company for the McAfee Engineering Department reporting into the President of
the Company (the “President”). The period of Executive’s employment hereunder is
referred to herein as the “Employment Term.” During the Employment Term,
Executive shall render such business and professional services in the]
performance of his/her duties that are consistent with Executive’s position
within the Company, as shall reasonably be assigned to him/her by the Chief
Executive Officer of the Company (the “CEO”) and or the President.
          (b) Obligations. During the Employment Term, Executive shall devote
his/her full business efforts and time to the Company. Executive agrees, during
the Employment Term, not to actively engage in any other employment, occupation
or consulting activity for any direct or indirect remuneration without the prior
approval of the CEO; provided, however, that Executive may serve in any capacity
(i) with any civic, educational or charitable organization, or (ii) as a member
of corporate boards of directors or committees of another corporation so long as
such organization does not compete with the Company if Executive obtains the
prior written approval of the CEO with respect to serving in such capacity,
which may be withheld in the sole discretion of the CEO. The term “Board” means
the Board of Directors of the Company.
     2. Employee Benefits. During the Employment Term, Executive shall be
eligible to participate in the employee and fringe benefit plans maintained by
the Company (as such plans are amended from time to time) that are applicable to
other management personnel serving at levels no higher than Executive to the
full extent provided for under those plans.
     3. At-Will Employment. Executive and the Company agree and acknowledge that
Executive’s employment with the Company constitutes “at-will” employment.
Subject to the Company’s obligation to provide severance benefits as specified
herein, Executive and the Company agree that this employment relationship may be
terminated at any time, upon written notice to the other party, with or without
good cause or for any or no cause, at the option of either the Company or
Executive.
     4. Compensation.
          (a) Base Salary. During the Employment Term, the Company shall pay the
Executive as compensation for his/her services a base salary at the annualized
rate of Three

 



--------------------------------------------------------------------------------



 



Hundred Fifty Thousand ($350,000.00). Such base salary shall be paid
periodically in accordance with normal Company payroll practices and subject to
the usual, required withholding. The Company will review (in accordance with the
policies set by the Compensation Committee of the Board) Executive’s base salary
at least once annually starting in January 2005 and, if it deems it appropriate,
modify the base salary. Executive’s annualized base salary, as modified as
provided herein, shall be referred to as his/her “Base Salary.”
          (b) Bonuses. Executive shall be eligible to participate in the
executive quarterly incentive bonus program (as it may be amended from time to
time), with milestones based in part on Company performance and/or in part on
Executive’s individual performance Executive’s quarterly target incentive is
42.857% of Base Salary for such quarter (the “Target Bonus”). The payment of all
or any portion of the Target Bonus for any calendar quarter shall depend on
whether the relevant goals are met (or, in the case of a Target Bonus that has
tiered goals, which, if any, tier or tiers of goals are met).
          (c) Severance.
               (i) Termination For Any Reason. Notwithstanding Executive’s
entitlement to severance benefits under certain circumstances discussed below in
this Section 6(c), upon termination of Executive’s employment for any reason,
the Company shall pay Executive all Base Salary and accrued but unpaid vacation
earned through the date of termination, reimburse Executive for all necessary
and reasonable expenses in accordance with Section 4 and continue Executive’s
benefits under the Company’s then-existing benefit plans and policies for so
long as required by applicable law. In addition, if, and only if, the relevant
goals for the calendar quarter in which the termination of Executive’s
employment occurs are met then the Company shall also pay executive the Target
Bonus (or the portion of the Target Bonus that would be paid based on the tiers
of goals that are met) for such calendar quarter but prorated based on the
quotient of (A) the number of days in the calendar quarter through the date of
termination, divided by (B) the number of days in such calendar quarter. For
illustration purposes only, if Executive’s Target Bonus is $1,000, and Executive
is terminated on May 15, and Executive met sufficient goals to receive a $600
Target Bonus, then his/her actual bonus for the year of termination would be
$297 ($600 x (45/91)).
               (ii) Termination Due to Tuiai Disability. Death. Resignation for
Good Reason and Involuntary Termination Other Than for Cause. If (A) Executive
dies, (B) Executive resigns his/her employment with the Company due to a Total
Disability, (C) Executive resigns his/her employment with the Company for Good
Reason, or (D) Executive’s employment with the Company is terminated by the
Company other than for Cause, then, subject to Executive executing, and not
revoking, the Mutual Release of Claims attached hereto as Exhibit A with the
Company, (1) Executive shall receive six (6) monthly payments, each equal to the
product of (A) one-twelfth (1/12) multiplied by the sum of Executive’s Base
Salary plus (B) one third of the Target Bonus; less applicable withholding, and
otherwise in accordance with the Company’s standard payroll practices, and
(2) the Company shall pay the portion of the group health, dental and vision
plan continuation coverage premiums for Executive and his/her covered dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”). that would have been paid by the Company were he/she still employed
by the Company, through the lesser of (x) six (6) months from the date of
Executive’s termination of employment, or

2



--------------------------------------------------------------------------------



 



(y) the date upon which Executive and his/her covered dependents are eligible to
be covered by similar plans of Executive’s new employer, and (3) if, and only
if, such termination is within six (6) months following a Change in Control,
then all of Executive’s remaining unvested stock options and shares of
restricted stock shall vest immediately, and, if applicable, the Company’s right
to repurchase all of the same such shares immediately shall lapse.
               (iii) Involuntary Termination for Cause or Resignation Other Than
For Good Reason. In the event Executive terminates his/her employment other than
for Good Reason or Executive’s employment is involuntarily terminated by the
Company for Cause, then all vesting of stock options, restricted stock and any
other equity compensation shall terminate immediately and all payments of
compensation by the Company to Executive hereunder shall immediately terminate
(except as to amounts already earned, as specified in Section 6(c)(i) above, and
the right, subject to the terms of the relevant stock option agreement(s), to
exercise any stock options vested through the date of termination).
               (iv) Definitions.
                    (1) Termination for Cause. A termination of Executive’s
employment for “Cause” means a termination of Executive’s employment by the
Company based upon a good faith determination by the Board that one or more of
the following has occurred: (a) Executive’s commission of a material act of
fraud with respect to the Company in connection with Executive carrying out
his/her responsibilities as an employee, (b) any intentional refusal or willful
failure to carry out the reasonable instructions of the CEO or the Board,
(c) Executive’s conviction of, or plea of nolo contendere to, a misdemeanor
crime of moral turpitude or a felony, (d) Executive’s gross misconduct in
connection with the performance of his/her duties hereunder, or (e) Executive’s
material breach of his/her obligations under this Agreement and any other
agreement to which Executive and the Company or its Affiliate is a party.
                    (2) Change in Control. “Change in Control” shall mean any of
the following:
                         (A) the acquisition by any individual, entity, or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other
than by the Company or any Affiliate thereof or any Affiliate of a shareholder
of the Company immediately prior to such acquisition, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the combined voting power or economic interests of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors;
                         (B) A change in the composition of the Board occurring
within a twenty-four month period, as a result of which fewer than a majority of
the directors of the Board are Incumbent Directors. The term “Incumbent
Directors” means members of the Board who are (I) members of the Board of the
date hereof, or (II) elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or

3



--------------------------------------------------------------------------------



 



nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company);
                         (C) a reorganization, merger, or consolidation, in each
case, with respect to which all or substantially all of the Persons that were
the respective beneficial owners of the voting securities of the Company
immediately prior to such reorganization, merger, or consolidation do not,
following such reorganization, merger, of consolidation, beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of Company resulting from such reorganization, merger, or
consolidation; or
                         (D) the sale or other disposition of all or
substantially all of the assets of the Company in one transaction or series of
related transactions.
                         (E) Notwithstanding the foregoing, a Change in Control
shall not be deemed to occur because a majority or more of the outstanding
voting securities of the Company is acquired by (I) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained by the
Company or any of its Affiliates, or (II) any Person that, immediately prior to
such acquisition, is owned directly or indirectly by the stockholders of the
Company in approximately the same proportion as their ownership of stock in the
Company immediately prior to such acquisition.
                    (3) Resignation for Good Reason. A resignation for “Good
Reason” means the resignation by Executive of his/her employment within ninety
(90) days of the occurrence of any one or more of the following events without
Executive’s written consent, provided that Executive has complied with the Good
Reason Process: (a) a material reduction by the Company in Executive’s Base
Salary and/or Target Bonus, (b) a material reduction by the Company in
Executive’s benefits, (c) a reduction by the Company in Executive’s title and/or
a material reduction in Executive’s authority and/or duties without a Sufficient
Basis, or (d) the requirement by Executive’s supervisor that Executive relocate
more than thirty-five (35) miles from his/her then-current office location.
Notwithstanding the foregoing sentence to the contrary, it is agreed that
Executive’s receiving less bonus or no bonus as a result of not meeting the
relevant goals for a Target Bonus is not a Good Reason.
                    The term “Good Reason Process” shall mean that (i) a Good
Reason has occurred; (ii) Executive notifies the Company in writing of the
occurrence of the Good Reason; (iii) Executive cooperates in good faith with the
Company’s efforts, for a period of at least 30 days following such notice, to
modify Executive’s employment situation in a manner reasonably acceptable to
Executive and the Company; (iv) notwithstanding such efforts, one or more of the
Good Reasons continues to exist for a period of 30 days following such notice
and has not been modified in a manner reasonably acceptable to Executive. The
term “Sufficient Basis” shall include a reassignment or reduction in duties as a
result of disciplinary action by the Company based upon a serious violation of
Company policy or this Agreement or any other agreement between the Company (or
its Affiliate) and Executive, or Executive’s failure to perform his/her duties
pursuant to this Agreement.

4



--------------------------------------------------------------------------------



 



                    (4) Total Disability. “Total Disability” shall mean
Executive’s mental or physical impairment which prevents Executive from
performing the responsibilities and duties of his/her position for 180
consecutive days or six (6) months in the aggregate during any twelve (12) month
period. Any question as to the existence or extent of Executive’s mental or
physical impairment upon which Executive and the Company cannot agree shall be
resolved by a qualified independent physician who is an acknowledged expert in
the area of the mental or physical impairment, selected in good faith by the
Board and approved by Executive, which approval shall not unreasonably be
withheld. Upon the existence and required duration of such Total Disability, the
Company may then terminate Executive’s employment for such reason by giving
Executive written notice of termination for such reason.
                    (5) Affiliate and Person. “Affiliate” means any Person that
directly or indirectly controls, is controlled by, or is under common control
with, the Person in question. As used in this definition, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. The term “Person”
means an individual or a corporation, partnership, trust, estate, unincorporated
organization, association, or other entity.
          (d) Parachute Payments. The Company shall indemnify Executive, on an
after tax basis, for any taxes imposed on Executive pursuant to Section 4999 of
the Internal Revenue Code of 1986, as amended, that result from any compensation
or payments made by the Company to Executive pursuant to this Agreement.
     5. Assignment. This Agreement shall be binding upon and inure to the
benefit of (a) the heirs, beneficiaries, executors and legal representatives of
Executive upon Executive’s death, and (b) any successor of the Company. Any such
successor of the Company shall be deemed substituted for the Company under the
terms of this Agreement for all purposes. None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon the death of Executive. Any attempted
assignment, transfer, conveyance or other disposition (other than as aforesaid)
of any interest in the rights of Executive to receive any form of compensation
hereunder shall be null and void.
     6. Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if (i) delivered
personally or by facsimile, (ii) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties at the following addresses, or at such other addresses
as the parties may designate by written notice in the manner aforesaid:

         
 
  If to the Company:   McAfee, Inc
 
      5000 Headquarters Drive
 
      MS 1S 271

5



--------------------------------------------------------------------------------



 



         
 
      Plano, Texas 75204
 
      Attn:   General Counsel
 
       
 
  If to Executive:   Christopher Bolin

     7. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
     8. Entire Agreement. This Agreement; the Employee Inventions and
Confidentiality Agreement between Executive and the Company; Executive’s
acknowledgement of the Employee Handbook; the Executive’s acknowledgement of the
Company’s Insider Trading Policy and the various Stock Option Grant Agreements
between the Executive and the Company represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment relationship with the Company, and supersede and replace any and all
prior agreements and understandings concerning Executive’s employment
relationship with the Company.
     9. Non-Binding Mediation. Arbitration and Equitable Relief.
          (a) The parties agree to make a good faith attempt to resolve any
dispute or claim arising out of or related to this Agreement through
negotiation.
          (b) In the event that any dispute or claim arising out of or related
to this Agreement is not settled by the parties hereto, the parties shall
attempt in good faith to resolve such dispute or claim by non-binding mediation
in Santa Clara, California to be conducted by one mediator belonging to either
the American Arbitration Association or JAMS. The mediation shall be held within
thirty (30) days of the request therefore, unless the parties agree to a later
deadline. The costs of the mediator shall be borne by the Company.
          (c) Executive and the Company each agree, to the extent permitted by
law, to arbitrate before a single neutral arbitrator, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association regarding discovery, any dispute or controversy arising
out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, which has not been resolved by negotiation or mediation as set forth in
Sections 9(a) and 9(b), except that any dispute or claim for workers’
compensation benefits or unemployment insurance benefits, shall be excluded from
this agreement to arbitrate.
          (d) The Company shall pay the cost of the arbitration filing and
hearing fees and the cost of the arbitrator, and any other expense or cost that
is unique to arbitration or that Executive would not be required to bear if
he/she were free to bring the dispute or claim in court. Each party shall bear
its own attorneys’ fees, unless otherwise determined by the arbitrator. The
arbitration shall take place in Santa Clara, California. The arbitrator shall
apply California law, without reference to rules of conflicts of law, to the
resolution of any dispute. The arbitrator shall issue a written award that sets
forth the essential findings and conclusions on which the

6



--------------------------------------------------------------------------------



 



award is based. Judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. The award shall be subject to
correction, confirmation, or vacation, as provided by any applicable California
case law setting forth the standard of judicial review of arbitration awards.
Executive and the Company each understand and agree that the arbitration of any
dispute or controversy listed in Section 9(c) shall be instead of a hearing or
trial before a court or jury. Executive and the Company each understand that
Executive and the Company are expressly waiving any and all rights to a hearing
or trial before a court or jury regarding any dispute or controversy listed in
Section 9(c) which they now have or which they may have in the future. Nothing
in this Agreement shall be interpreted as restricting or prohibiting Executive
from filing a charge or complaint with a federal, state, or local administrative
agency charged with investigating and/or prosecuting such charges or complaints
under any applicable federal state, or municipal law or regulation.
          (e) Notwithstanding the foregoing provisions of this Section 9. the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable or injunctive relief, or to compel arbitration in accordance
with this Section 9. without breach of this Section 9.
     10. Covenants Not to Compete and Not to Solicit.
          (a) Covenant Not to Compete. Upon Executive’s resignation for any
reason after a Change in Control has occurred or termination by the Company for
any reason after a Change in Control has occurred, Executive agrees that until
the end of the twelve (12) month period following the date of the termination of
his/her employment, Executive will not directly engage in (whether as an
employee, consultant, proprietor, shareholder, owner, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management, or control of, any Subject Entity that is engaged in the
design, development, marketing, distribution, or sale of network management
software or hardware or anti-virus network security software anywhere in the
world. For purposes of this Section 10, the term “Subject Entity” means any
entity engaged in the design, development, marketing, distribution, or sale of
anti virus or network security software or hardware, including but not limited
to the following entities: Cisco Systems (security business unit only), Computer
Associates , Dr. Ahn’s, Fortinet, Fsecure, Internet Security Systems, Intrusion
Inc., Juniper, Panda, RSA, Secure Computing, Sophos, Sourcefire, Symantec,
Tipping Point and Trend Micro or any successor thereof (the “Subject Entity
List”). Executive understands and agrees that the Company may delete from, add
to or otherwise amend the entities included in the Subject Entity List from time
to time, and the Company will provide written notice to Executive of any such
deletion, addition or amendment. Notwithstanding the foregoing provisions to the
contrary, nothing in this Section 10(a) shall prevent Executive from being
employed by, or providing services to, any division or business unit of any
Subject Entity if that division or business unit is not involved in the design,
development, marketing, distribution, or sale of network management software or
hardware or anti-virus network security software, as long as Executive has no
responsibilities or duties for any division or business unit of such Subject
Entity that is involved in the design, development, marketing, distribution or
sale of network management software or hardware or anti-virus network security
software. Ownership of less than 3% of the outstanding voting stock of a Subject
Entity shall not constitute a violation of this Section 10(a).

7



--------------------------------------------------------------------------------



 



          (b) Covenant Not to Solicit. Upon Executive’s resignation for any
reasor after a Change in Control has occurred or termination by the Company for
any reason after a Change in Control has occurred, Executive agrees that he/she
will not, at any time during the twenty four (24) months following his
termination date, directly or indirectly solicit any individuals to leave the
Company’s employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its
current employees.
          (c) Reformation. In the event that the provisions of this Section 10
should ever be deemed to exceed the time, geographic or scope of activities
limitations permitted by applicable law, then such provisions shall be reformed
to the maximum time, geographic or scope of activities limitations, as the case
may be, permitted by applicable laws.
          (d) Forfeiture of Severance. If Executive has engaged in any conduct
prohibited by Section 10(a) or 10(b) above, the Company will have the right to
immediately suspend any payments to or made on behalf of Executive pursuant to
Section 4(c)(ii) of this Agreement, and Executive forfeits any rights he/she has
to such payments.
     (e) Representations. Executive represents that he/she (i) is familiar with
the covenants in this Section 10. and (ii) is fully aware of his/her obligations
hereunder, and (iii) the covenants contained in this Section 10 are reasonable.
     11. No Oral Modification. Cancellation or Discharge. This Agreement may
only be amended, canceled or discharged in writing signed by Executive and the
Company acting through the CEO, its general counsel or the Chief Financial
Officer of the Company.
     12. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his/her employment
hereunder.
     13. No Mitigation. Executive shall not be required to mitigate the value of
any severance benefits contemplated by this Agreement, nor shall any such
benefits be reduced by any earnings or benefits that Executive may receive from
any other source.
     14. Governing Law. This Agreement shall be governed by the laws of the
State of California without reference to rules relating to conflict of law.
     15. Acknowledgment. Executive acknowledges that he/she has had the
opportunity to discuss this matter with and obtain advice from his/her private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement:

          MCAFEE, INC.
 
     
By:
  /S/ Kent H. Roberts
 
        Executive Vice President and General Counsel

     
EXECUTIVE
   
 
   
/s/ Christopher Bolin
 
Christopher Bolin
   

Attachments:
Exhibit A: Mutual Release of Claims

9



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
(“Release”)
                                             (“the Executive”) ceased his/her
employment with McAfee, Inc. (“the Company”), a Delaware corporation,
effective                                         ,                     . For
purposes of this Release, the term “the Company” shall mean NAI and its
subsidiaries and affiliates.
     1. Executive’s employment relationship with the Company is ended effective
                                        . (the Effective Date”). Executive
understands that if and only if he/she signs and returns this Release and
complies with Section 10 of the Employment Agreement (“Employment Agreement”)
signed by Executive on                                         , 2004 and fully
incorporated herein by reference, Executive will receive the benefits described
in Section 4(c)(ii) of the Employment Agreement.
     2. In exchange for the benefits described in Section 4(c)(ii) of
Executive’s Employment Agreement, Executive (on his/her own behalf and on behalf
of Executive’s successors and assigns) hereby releases the Company and the
officers, directors, employees, agents, stockholders and legal successors and
assigns of the Company (the “Released Parties”) from all claims, actions and
causes of action, whether now known or unknown, which Executive now has, or at
any other time had, or shall or may have against the Released Parties based upon
or arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring at any time up to and including the Effective Date (as defined below),
including, but not limited to, any claims for breach of contract, wrongful
termination, fraud, defamation, infliction of emotional distress, discrimination
based on national origin, race, age, sex, sexual orientation, disability or
other discrimination or harassment under Title VII of the Civil Rights Act of
1964, the Age Discrimination In Employment Act of 1967, the Americans With
Disabilities Act, the Fair Employment and Housing Act or any other applicable
state, federal or local law. Executive agrees that he/she will not file, nor
will he/she voluntarily participate in any lawsuit or other legal, regulatory or
administrative proceeding to assert any such claims against any Released Party.
To the extent any claims or rights held by Executive against the Company cannot
be waived or released, Executive hereby irrevocably assigns all his/her rights
and interest in such claims or rights to the Company.
     3. Executive acknowledges that he/she has read section 1542 of the Civil
Code of the State of California which, in its entirety, states:
A general release does not extend to claims, which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.
Executive waives any rights that he/she has or may have under such section 1542
to the fullest extent that Executive may lawfully waive such rights pertaining
to this Release. If Executive is employed by the Company in a state other than
California, Executive hereby waives any right or

 



--------------------------------------------------------------------------------



 



benefit which he/she has under the other state’s statutes similar to section
1542 of the Civil Code of the State of California to the fullest extent that
he/she may lawfully waive such rights pertaining to this Release.
     4. Executive acknowledges that he/she has carefully read and fully
understands this Release and he/she has not relied on any statement, written or
oral, which is not set forth in this document. Executive has consulted with an
attorney, or understands that he/she should consult with an attorney, before
signing this Release, and that he/she is giving up any legal claims he/she has
or may have against the Company by signing this Release. Executive also
understands that he/she may take up to 21 days to decide whether to enter into
this Release, and that he/she may revoke this Release within 7 days of signing
it, if he/she wishes to do so. Executive enters into this Release knowingly,
willingly and voluntarily in exchange for the benefits described in Section
4(c)(ii) of his/her Employment Agreement, and Executive has had an adequate
opportunity to make whatever investigation or inquiry he/she deems necessary or
desirable in connection with the matters addressed in this Release. Executive
understands the Company is not obligated to pay him/her the benefits described
in Section 4(c)(ii) of his/her Employment Agreement. Executive further
acknowledges that he/she is signing this Release knowingly, willingly and
voluntarily in exchange for the benefits set forth in Section 4(c)(ii) of
his/her Employment Agreement.
     5. Executive acknowledges that he/she has continuing obligations under
Section 10 of his/her Employment Agreement, under certain confidentiality and
assignment of inventions agreements Executive signed in favor of the Company,
including __________________, _________, _______________________, and under
applicable law. These obligations will not be revoked, affected or impaired in
any way by this Release.
     6. Executive acknowledges that as a condition of receiving the benefits
described in Section 4(c)(ii) of his/her Employment Agreement, he/she has
executed and returned to the Company on or before the Effective Date, all
Company property in his/her possession, including but not limited to, software,
equipment, documents, etc.
     7. Executive agrees that this Release may not be modified or amended unless
such modification or amendment is in writing and is signed by Executive and by
an authorized officerof McAfee, Inc.
Signed on ____________________, _____________________.

     
McAfee, Inc
  Executive Signature and Date

         
 
George Samenuk
 
 
Signature of Christopher Bolin    
Chief Executive Officer and Chairman of the Board
       

 